Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 1 of 84




          EXHIBIT 17
 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 2 of 84

CENTER FOR DRUG EVALUATION AND
           RESEARCH
                          
                          
                APPLICATION NUMBER:
                          
                 020687Orig1s020
                                 
                                 
              OTHER REVIEW(S)




                                                              FDA 0710
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 3 of 84




                                                             FDA 0711
                     Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 4 of 84
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
                               (b) (6)


     03/29/2016




                                                                                             FDA 0712
Reference ID: 3909344
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 5 of 84




                                                             FDA 0713
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 6 of 84




                                                             FDA 0714
                  Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 7 of 84

                   x        UHPRYHGXQQHFHVVDU\RUUHGXQGDQWLQIRUPDWLRQ
                   x        HQVXUHGWKDWWKH0*LVIUHHRISURPRWLRQDOODQJXDJHRUVXJJHVWHGUHYLVLRQVWR
                            HQVXUHWKDWLWLVIUHHRISURPRWLRQDOODQJXDJH
                   x        HQVXUHGWKDWWKH0*PHHWVWKHFULWHULDDVVSHFLILHGLQ)'$¶V*XLGDQFHIRU
                            8VHIXO:ULWWHQ&RQVXPHU0HGLFDWLRQ,QIRUPDWLRQ SXEOLVKHG-XO\ 
                   x        HQVXUHGWKDWWKH0*PHHWVWKH5HJXODWLRQVDVVSHFLILHGLQ&)5

              4    CONCLUSIONS
                   7KH0*LVDFFHSWDEOHZLWKRXUUHFRPPHQGHGFKDQJHV

              5    RECOMMENDATIONS
                  x
                                                                                        (b) (6)           (b) (6)
                        3OHDVHVHQGWKHVHFRPPHQWVWRWKH$SSOLFDQWDQGFRS\                     DQG             RQWKH
                        FRUUHVSRQGHQFH
                  x     2XUFROODERUDWLYHUHYLHZRIWKH0*LVDSSHQGHGWRWKLVPHPRUDQGXP&RQVXOW
                            (b) (6)       (b) (6)
                                    DQG         UHJDUGLQJDQ\DGGLWLRQDOUHYLVLRQVPDGHWRWKH3,WRGHWHUPLQH
                        LIFRUUHVSRQGLQJUHYLVLRQVQHHGWREHPDGHWRWKH0*
                  3OHDVHOHWXVNQRZLI\RXKDYHDQ\TXHVWLRQV


        7 Page(s) of Draft Labeling have been Withheld in Full as b4 (CCI/TS) immediately following this page




                                                              
                                                                                                                     FDA 0715
Reference ID: 3909469
                     Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 8 of 84
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
                             (b) (6)


     03/29/2016

                                (b) (6)


     03/29/2016

                              (b) (6)


     03/29/2016

                                          (b) (6)


     03/29/2016




                                                                                             FDA 0716
Reference ID: 3909469
                    Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 9 of 84



                                                              505(b)(2) ASSESSMENT


                                                             Application Information
              NDA # 20687                         NDA Supplement #: S- 020               Efficacy Supplement Type SE- 2

              Proprietary Name: Mifeprex
              Established/Proper Name: mifepristone
              Dosage Form: tablet
              Strengths: 200 mcg
              Applicant: Danco Laboratories, LLC

              Date of Receipt: May 29, 2015

              PDUFA Goal Date: March 29, 2016                                    Action Goal Date (if different):
                                        (b) (6)


              Proposed Indication(s): Mifeprex is a progestin antagonist indicated, in a regimen with misoprostol, for the medical
              termination of intrauterine pregnancy through 70 days gestation.




                                                           GENERAL INFORMATION

              1) Is this application for a recombinant or biologically-derived product and/or protein or peptide
                 product OR is the applicant relying on a recombinant or biologically-derived product and/or
                 protein or peptide product to support approval of the proposed product?
                                                                                      YES              NO

                    If “YES “contact the (b)(2) review staff in the Immediate Office, Office of New Drugs.




                                                                                                                               Page 1
                                                                                                                Version: January 2015
                                                                                                                                 FDA 0717
Reference ID: 3909569
                             Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 10 of 84



                                                            INFORMATION PROVIDED VIA RELIANCE
                                                                (LISTED DRUG OR LITERATURE)

                       2) List the information essential to the approval of the proposed drug that is provided by reliance
                          on our previous finding of safety and efficacy for a listed drug by reliance on published
                          literature, or by reliance on a final OTC monograph. (If not clearly identified by the
                          applicant, this information can usually be derived from annotated labeling.)

                                         Source of information* (e.g.,                                 Information relied-upon (e.g., specific
                                         published literature, name of listed                          sections of the application or labeling)
                                         drug(s), OTC final drug
                                         monograph)
                                         Published Literature                                          Indications and Usage
                                                                                                       Dosage and Administration
                                                                                                       Warnings and Precautions
                                                                                                       Adverse Reactions
                                                                                                       Clinical Studies




                                     *each source of information should be listed on separate rows, however individual
                                    literature articles should not be listed separately

                       3) The bridge in a 505(b)(2) application is information to demonstrate sufficient similarity
                          between the proposed product and the listed drug(s) or to justify reliance on information
                          described in published literature for approval of the 505(b)(2) product. Describe in detail how
                          the applicant bridged the proposed product to the listed drug(s) and/or published literature1.
                          See also Guidance for Industry Providing Clinical Evidence of Effectiveness for Human Drug
                          and Biological Products.
                              The drug product used in the cited literature is the applicant’s approved drug product.


                                                             RELIANCE ON PUBLISHED LITERATURE

                       4) (a) Regardless of whether the applicant has explicitly stated a reliance on published literature
                          to support their application, is reliance on published literature necessary to support the
                          approval of the proposed drug product (i.e., the application cannot be approved as labeled
                          without the published literature)?
                                                                                                 YES               NO
                                                                                          If “NO,” proceed to question #5.

                             (b) Does any of the published literature necessary to support approval identify a specific (e.g.,
                             brand name) listed drug product?
                                                                                                  YES              NO
                                                                                            If “NO”, proceed to question #5.
                                            If “YES”, list the listed drug(s) identified by name and answer question #4(c).
                                                                              NDA 020687 Mifeprex (mifepristone) Tablets


   1For 505(b)(2) applications that rely on a listed drug(s), bridging studies are often BA/BE studies comparing the proposed product to the listed drug(s) Other examples include: comparative
   physicochemical tests and bioassay; preclinical data (which may include bridging toxicology studies); pharmacokinetic/pharmacodynamic (PK/PD) data; and clinical data (which may
   include immunogenicity studies) A bridge may also be a scientific rationale that there is an adequate basis for reliance upon FDA’s finding of safety and effectiveness of the listed drug(s)
   For 505(b)(2) applications that rely upon literature, the bridge is an explanation of how the literature is scientifically sound and relevant to the approval of the proposed 505(b)(2) product
                                                                                                                                     Page 2                           FDA 0718
Reference ID: 3909569                                                                                                                             Version: January 2015
                             Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 11 of 84



                             (c) Are the drug product(s) listed in (b) identified by the applicant as the listed drug(s)?
                                                                                                    YES               NO
                               The studies described in the literature used the applicant’s approved drug product,
                          mifepristone 200 mcg, but the applicant did not conduct the studies and does not own or
                          have right of reference to the studies/specific data described in the literature submitted.




   1For 505(b)(2) applications that rely on a listed drug(s), bridging studies are often BA/BE studies comparing the proposed product to the listed drug(s) Other examples include: comparative
   physicochemical tests and bioassay; preclinical data (which may include bridging toxicology studies); pharmacokinetic/pharmacodynamic (PK/PD) data; and clinical data (which may
   include immunogenicity studies) A bridge may also be a scientific rationale that there is an adequate basis for reliance upon FDA’s finding of safety and effectiveness of the listed drug(s)
   For 505(b)(2) applications that rely upon literature, the bridge is an explanation of how the literature is scientifically sound and relevant to the approval of the proposed 505(b)(2) product
                                                                                                                                     Page 3                           FDA 0719
Reference ID: 3909569                                                                                                                             Version: January 2015
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 12 of 84



                                           RELIANCE ON LISTED DRUG(S)

                   Reliance on published literature which identifies a specific approved (listed) drug constitutes
                                       reliance on that listed drug. Please answer questions #5-9 accordingly.

              5) Regardless of whether the applicant has explicitly cited reliance on listed drug(s), does the
                  application rely on the finding of safety and effectiveness for one or more listed drugs
                  (approved drugs) to support the approval of the proposed drug product (i.e., the application
                  cannot be approved without this reliance)?
                                                                                       YES              NO
                                                                               If “NO,” proceed to question #10.

              6) Name of listed drug(s) relied upon, and the NDA #(s). Please indicate if the applicant
                 explicitly identified the product as being relied upon (see note below):

                           Name of Listed Drug                             NDA #                   Did applicant
                                                                                                specify reliance on
                                                                                                the product? (Y/N)




                     Applicants should specify reliance on the 356h, in the cover letter, and/or with their patent
                    certification/statement. If you believe there is reliance on a listed product that has not been
                        explicitly identified as such by the applicant, please contact the (b)(2) review staff in the
                                                                           Immediate Office, Office of New Drugs.

              7) If this is a (b)(2) supplement to an original (b)(2) application, does the supplement rely upon
                  the same listed drug(s) as the original (b)(2) application?
                                                                         N/A             YES             NO
                If this application is a (b)(2) supplement to an original (b)(1) application or not a supplemental
                                                                                       application, answer “N/A”.
                    If “NO”, please contact the (b)(2) review staff in the Immediate Office, Office of New Drugs.

              8) Were any of the listed drug(s) relied upon for this application:
                 a) Approved in a 505(b)(2) application?
                                                                                   YES              NO
                                                                          If “YES”, please list which drug(s).
                              Name of drug(s) approved in a 505(b)(2) application:

                  b) Approved by the DESI process?
                                                                                 YES               NO
                                                                         If “YES”, please list which drug(s).
                              Name of drug(s) approved via the DESI process:

                  c) Described in a final OTC drug monograph?
                                                                                      YES               NO
                                                                              If “YES”, please list which drug(s).


                                                                                                             Page 4
                                                                                              Version: January 2015
                                                                                                            FDA 0720
Reference ID: 3909569
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 13 of 84



                                 Name of drug(s) described in a final OTC drug monograph:

                  d) Discontinued from marketing?
                                                                                      YES             NO
                                            If “YES”, please list which drug(s) and answer question d) i. below.
                                                                               If “NO”, proceed to question #9.
                                 Name of drug(s) discontinued from marketing:

                        i)   Were the products discontinued for reasons related to safety or effectiveness?
                                                                                           YES              NO
                             (Information regarding whether a drug has been discontinued from marketing for
                             reasons of safety or effectiveness may be available in the Orange Book. Refer to
                             section 1.11 for an explanation, and section 6.1 for the list of discontinued drugs. If
                             a determination of the reason for discontinuation has not been published in the
                             Federal Register (and noted in the Orange Book), you will need to research the
                             archive file and/or consult with the review team. Do not rely solely on any
                             statements made by the sponsor.)

              9) Describe the change from the listed drug(s) relied upon to support this (b)(2) application (for
                 example, “This application provides for a new indication, otitis media” or “This application
                 provides for a change in dosage form, from capsule to solution”).


              The purpose of the following two questions is to determine if there is an approved drug product
              that is equivalent or very similar to the product proposed for approval that should be referenced
              as a listed drug in the pending application.

              The assessment of pharmaceutical equivalence for a recombinant or biologically-derived product
              and/or protein or peptide product is complex. If you answered YES to question #1, proceed to
              question #12; if you answered NO to question #1, proceed to question #10 below.

              10) (a) Is there a pharmaceutical equivalent(s) to the product proposed in the 505(b)(2)
                  application that is already approved (via an NDA or ANDA)?

                  (Pharmaceutical equivalents are drug products in identical dosage forms intended for the
                  same route of administration that: (1) contain identical amounts of the identical active drug
                  ingredient, i.e., the same salt or ester of the same therapeutic moiety, or, in the case of
                  modified release dosage forms that require a reservoir or overage or such forms as prefilled
                  syringes where residual volume may vary, that deliver identical amounts of the active drug
                  ingredient over the identical dosing period; (2) do not necessarily contain the same inactive
                  ingredients; and (3) meet the identical compendial or other applicable standard of identity,
                  strength, quality, and purity, including potency and, where applicable, content uniformity,
                  disintegration times, and/or dissolution rates. (21 CFR 320.1(c), FDA’s “Approved Drug
                  Products with Therapeutic Equivalence Evaluations” (the Orange Book)).

                  Note that for proposed combinations of one or more previously approved drugs, a pharmaceutical
                  equivalent must also be a combination of the same drugs.

                                                                                          YES              NO

                                                                            If “NO” to (a) proceed to question #11.

                                                                                                               Page 5
                                                                                                Version: January 2015
                                                                                                             FDA 0721
Reference ID: 3909569
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 14 of 84



                                                 If “YES” to (a), answer (b) and (c) then proceed to question #12.

                        (b) Is the pharmaceutical equivalent approved for the same indication for which the
                        505(b)(2) application is seeking approval?
                                                                                       YES              NO

                        (c) Is the listed drug(s) referenced by the application a pharmaceutical equivalent?
                                                                           N/A           YES              NO

                If this application relies only on non product-specific published literature, answer “N/A”
                If “YES” to (c) and there are no additional pharmaceutical equivalents listed, proceed to
                question #12.
                If “NO” or if there are additional pharmaceutical equivalents that are not referenced by the
                application, list the NDA pharmaceutical equivalent(s); you do not have to individually list all
                of the products approved as ANDAs, but please note below if approved approved generics are
                listed in the Orange Book. Please also contact the (b)(2) review staff in the Immediate Office,
                Office of New Drugs.

                Pharmaceutical equivalent(s):


              11) (a) Is there a pharmaceutical alternative(s) already approved (via an NDA or ANDA)?

                  (Pharmaceutical alternatives are drug products that contain the identical therapeutic moiety, or its
                  precursor, but not necessarily in the same amount or dosage form or as the same salt or ester. Each
                  such drug product individually meets either the identical or its own respective compendial or other
                  applicable standard of identity, strength, quality, and purity, including potency and, where applicable,
                  content uniformity, disintegration times and/or dissolution rates. (21 CFR 320.1(d)) Different dosage
                  forms and strengths within a product line by a single manufacturer are thus pharmaceutical
                  alternatives, as are extended-release products when compared with immediate- or standard-release
                  formulations of the same active ingredient.)

                  Note that for proposed combinations of one or more previously approved drugs, a pharmaceutical
                  alternative must also be a combination of the same drugs.

                                                                                           YES             NO
                                                                                    If “NO”, proceed to question #12.

                  (b) Is the pharmaceutical alternative approved for the same indication for which the
                  505(b)(2) application is seeking approval?
                                                                                              YES               NO

                  (c) Is the approved pharmaceutical alternative(s) referenced as the listed drug(s)?
                                                                       N/A             YES                      NO

                If this application relies only on non product-specific published literature, answer “N/A”
                If “YES” and there are no additional pharmaceutical alternatives listed, proceed to question
                #12.
                If “NO” or if there are additional pharmaceutical alternatives that are not referenced by the
                application, list the NDA pharmaceutical alternative(s); you do not have to individually list all
                of the products approved as ANDAs, but please note below if approved generics are listed in


                                                                                                                   Page 6
                                                                                                    Version: January 2015
                                                                                                                 FDA 0722
Reference ID: 3909569
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 15 of 84



                the Orange Book. Please also contact the (b)(2) review staff in the Immediate Office, Office of
                New Drugs.

              Pharmaceutical alternative(s):

                                      PATENT CERTIFICATION/STATEMENTS

              12) List the patent numbers of all unexpired patents listed in the Orange Book for the listed
                  drug(s) for which our finding of safety and effectiveness is relied upon to support approval of
                  the (b)(2) product.

                              Listed drug/Patent number(s):

                                          No patents listed        proceed to question #14

              13) Did the applicant address (with an appropriate certification or statement) all of the unexpired
                  patents listed in the Orange Book for the listed drug(s) relied upon to support approval of the
                  (b)(2) product?
                                                                                         YES              NO
                       If “NO”, list which patents (and which listed drugs) were not addressed by the applicant.

                              Listed drug/Patent number(s):


              14) Which of the following patent certifications does the application contain? (Check all that
                  apply and identify the patents to which each type of certification was made, as appropriate.)

                           No patent certifications are required (e.g., because application is based solely on
                           published literature that does not cite a specific innovator product)

                           21 CFR 314.50(i)(1)(i)(A)(1): The patent information has not been submitted to
                           FDA. (Paragraph I certification)


                           21 CFR 314.50(i)(1)(i)(A)(2): The patent has expired. (Paragraph II certification)

                              Patent number(s): 

                           21 CFR 314.50(i)(1)(i)(A)(3): The date on which the patent will expire. (Paragraph
                           III certification)

                              Patent number(s):                            Expiry date(s): 

                           21 CFR 314.50(i)(1)(i)(A)(4): The patent is invalid, unenforceable, or will not be
                           infringed by the manufacture, use, or sale of the drug product for which the
                           application is submitted. (Paragraph IV certification). If Paragraph IV certification
                           was submitted, proceed to question #15.

                           21 CFR 314.50(i)(3): Statement that applicant has a licensing agreement with the
                           NDA holder/patent owner (must also submit certification under 21 CFR

                                                                                                           Page 7
                                                                                            Version: January 2015
                                                                                                         FDA 0723
Reference ID: 3909569
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 16 of 84



                             314.50(i)(1)(i)(A)(4) above). If the applicant has a licensing agreement with the
                             NDA holder/patent owner, proceed to question #15.

                             21 CFR 314.50(i)(1)(ii): No relevant patents.


                             21 CFR 314.50(i)(1)(iii): The patent on the listed drug is a method of use patent
                             and the labeling for the drug product for which the applicant is seeking approval
                             does not include any indications that are covered by the use patent as described in
                             the corresponding use code in the Orange Book. Applicant must provide a
                             statement that the method of use patent does not claim any of the proposed
                             indications. (Section viii statement)

                                Patent number(s):
                                Method(s) of Use/Code(s):

              15) Complete the following checklist ONLY for applications containing Paragraph IV
                  certification and/or applications in which the applicant and patent holder have a licensing
                  agreement:

                  (a) Patent number(s):
                  (b) Did the applicant submit a signed certification stating that the NDA holder and patent
                      owner(s) were notified that this b(2) application was filed [21 CFR 314.52(b)]?
                                                                                        YES            NO
                                     If “NO”, please contact the applicant and request the signed certification.

                  (c) Did the applicant submit documentation showing that the NDA holder and patent
                      owner(s) received the notification [21 CFR 314.52(e)]? This is generally provided in the
                      form of a registered mail receipt.
                                                                                     YES              NO
                                          If “NO”, please contact the applicant and request the documentation.

                  (d) What is/are the date(s) on the registered mail receipt(s) (i.e., the date(s) the NDA holder
                      and patent owner(s) received notification):

                                Date(s): 

                        Note, the date(s) entered should be the date the notification occurred (i.e., delivery
                        date(s)), not the date of the submission in which proof of notification was provided

                  (e) Has the applicant been sued for patent infringement within 45-days of receipt of the
                      notification listed above?

                        Note that you may need to call the applicant (after 45 days of receipt of the notification)
                        to verify this information UNLESS the applicant provided a written statement from the
                        notified patent owner(s) that it consents to an immediate effective date of approval.

                         YES        NO           Patent owner(s) consent(s) to an immediate effective date of
                                                 approval



                                                                                                              Page 8
                                                                                               Version: January 2015
                                                                                                            FDA 0724
Reference ID: 3909569
                    Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 17 of 84
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
                                (b) (6)


     03/29/2016




                                                                                             FDA 0725
Reference ID: 3909569
                     Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 18 of 84




                                           LABEL AND LABELING REVIEW
                                                                          (b) (6)       (b) (6)
                                                                                    (
                                                                                                  (b) (6)

                                                                            (b) (6)


                                  Center for Drug Evaluation and Research (CDER)

           *** This document contains proprietary information that cannot be released to the public***


          Date of This Review:              January 29, 2016
                                                                                                            (b) (6)
          Requesting Office or Division:
                                                 (b) (6)
                                            (
          Application Type and Number:      NDA 20687/S-020
          Product Name and Strength:        Mifeprex (mifepristone) Tablets 200 mg
          Product Type:                     Single Ingredient
          Rx or OTC:                        Rx
          Applicant/Sponsor Name:           Danco Laboratories, LLC
          Submission Date:                  May 28, 2015
                  (b) (6)
                            #:              2015-1720
                                                                                            (b) (6)
               (b) (6)


               (b) (6)

               (b) (6)




                                                           1

                                                                                                            FDA 0726
Reference ID: 3879956
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 19 of 84



          1 REASON FOR REVIEW
                                                                                                (b) (6)
          This review responds to a request from the
                        (b) (6)
                                to evaluate the proposed changes in dosage for the Mifeprex Prescribing
          Information (PI), submitted to efficacy supplement NDA 20687/S-020, for vulnerabilities that
          may contribute to medication errors.

          In addition to being a PLR conversion, this efficacy supplement, S-020, proposes changes to the
          dosage and administration instructions for this product. The approved dosage is three 200 mg
          tablets (600 mg) of Mifeprex in a single oral dose on Day 1, followed by the patient returning to
          the health care provider two days after ingesting Mifeprex to take two 200 mcg (400 mcg) of
          misoprostol orally for medical termination of intrauterine pregnancy through (b)(4) days gestation.
                                                                                                       (b) (4)
          Danco Laboratories, LLC is now proposing


                        (b) (4)
                           is for pregnancies through (b)
                                                      (4) days gestation: 200 mg Mifeprex on Day 1,

                  followed on Day 2 or Day 3 by 800 mcg buccal misoprostol (minimum 24-hour interval
                  between Mifeprex and misoprostol).
                                                                                                              (b) (4)




          Additionally, the dosage and administration section of the prescribing information will no
          longer require that mifepristone be administered under the supervision of a licensed health
          care provider and will allow prescribers to dispense mifepristone to patients to self-administer
          outside of a supervised setting.

          The currently marketed packaging configuration for Mifeprex is a blister pack containing three
          200 mg tablets. The Applicant also submitted a manufacturing supplement, S-021, for a new
          single tablet blister pack configuration to support the proposed change in dosage. Danco has
                                                                                                       (b) (4)
          indicated that the single tablet blister pack will
                                                        (b) (6)
                                                            is reviewing the manufacturing supplement under
                                  (b) (6)   (b) (6)
          separate cover (see                         # 2015-2527).

          2 MATERIALS REVIEWED
          We considered the materials listed in Table 1 for this review. The Appendices provide the
          methods and results for each material reviewed.

            Table 1. Materials Considered for this Label and Labeling Review
            Material Reviewed                                                Appendix Section (for Methods
                                                                                     and Results)
            Product Information/Prescribing Information                                    A

                                                                      2

                                                                                                         FDA 0727
Reference ID: 3879956
                    Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 20 of 84



            Table 1. Materials Considered for this Label and Labeling Review
            Material Reviewed                                        Appendix Section (for Methods
                                                                             and Results)
            Previous      (b) (6)
                                    Reviews                                           B
            Human Factors Study                                                    C (N/A)
            ISMP Newsletters                                                          D
            FDA Adverse Event Reporting System (FAERS)*                               E
            Other                                                                  F (N/A)
            Labels and Labeling                                                       G
            N/A=not applicable for this review
            *We do not typically search FAERS for label and labeling reviews unless we are aware of
            medication errors through our routine postmarket safety surveillance


          3 OVERALL ASSESSMENT OF THE MATERIALS REVIEWED
          Our review of the proposed revisions to the prescribing information (PI) noted that Mifeprex
          and the subsequent dose of misoprostol will no longer require administration under the
          supervision of a licensed health care provider. The labeling changes will allow prescribers to
          dispense mifepristone directly to patients to self-administer outside of a supervised setting.
          Patients will also be allowed to self-administer their subsequent dose of misoprostol outside of
          a supervised setting. In addition, Danco proposes a new dosing regimen of one 200 mg
          Mifeprex tablet administered on day one followed on day 2 or day 3 by 800 mcg misoprostol
          administered buccally. The labeling will also include a medication guide which will be dispensed
          to each patient and there will be a REMS in place which will include a requirement for patient
                            (b) (6)
          counseling.               finds the content changes to the Dosage and Administration section
                                                                                              (b) (4)
          acceptable and is working with the Division on the presentation of the
                      in the Dosage and Administration section.
                                                                                                    (b) (4)
          We also note that the newly proposed dosage regimen
                  is not supported by the currently marketed blister pack, which contains three 200 mg
          tablets of Mifeprex. We are concerned that the use of the approved three tablet packaging
                                                       (b) (4)
          configuration for patients prescribed                may lead to medication errors. The currently
          marketed blister pack is not perforated to allow for easy removal of a single tablet for
          dispensing. Additionally, the currently marketed blister pack does not adequately label each
          individual tablet with identifying information to ensure safe use of the product. Dispensing a
          single tablet from the three tablet blister pack would not allow individual tablets to be labeled
          with the product name, strength, lot number or expiration date. If a provider did attempt to
          dispense a single tablet from the currently marketed blister pack, this may result in confusion of
          Mifeprex with other medications due to the lack of identifying information.

          Additionally, prescribers may dispense the entire blister pack, which contains three 200 mg
          Mifeprex tablets, to patients who are only supposed to take one tablet. This introduces the risk

                                                             3

                                                                                                      FDA 0728
Reference ID: 3879956
                    Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 21 of 84



          for patients to take all three 200 mg Mifeprex tablets at once (overdose). We recognize that if
          a patient did take all three tablets at once, it would be consistent with current practice, which
          allows for 600 mg of Mifeprex on day 1 through through (b)   (4) days gestation. However, if this is

          followed by 800 mcg buccal misoprostol on day 3 instead of the currently approved 400 mcg
          oral misoprostol, it is unclear what the negative clinical consequences will be for the patient.
          We also cannot exclude the possibility that patients may reserve the extra two tablets for self-
          treatment or treatment of others at a later date. While such a practice would constitute
          intentional misuse of the product, this is a current public health concern that should be
          considered.

          The Applicant submitted supplement 021, which proposes a new single tablet, 200 mg
          Mifeprex, blister pack. The newly proposed packaging configuration appears to be a reasonable
          approach for addressing the safety concerns we have outlined above. Coordinated timing for
          approval of both supplements 020 and 021 simultaneously or ensuring that an approval action
          is taken on supplement 021 prior to supplement 020 will help to ensure that an appropriate
          packaging configuration is available to support the safe use of the product for the dosage
          regimen proposed in supplement 020. We consider this especially important given that
          mifepristone no longer has to be administered under the supervision of a licensed health care
          provider and will be dispensed to patients to self-administer outside of a supervised setting.


          4    CONCLUSIONS AND RECOMMENDATIONS FOR THE DIVISION


              (b) (6)
                  finds the proposed labeling changes in the prescribing information acceptable and is
          working with the Division during labeling meetings to discuss the presentation of the dosing
          option statements in the Dosage and Administration section. However, in the course of our
          review we determined the currently approved three tablet blister packaging configuration will
          not support the safe use of the product for the dosage regimen proposed in supplement 020.
          We recommend the Division coordinates the timing for approval of both supplements 020 and
          021 to ensure that an appropriate packaging configuration is available to support the safe use
          of the product for the dosage regimen proposed in supplement 020. If supplement 021 cannot
          be approved prior to or at the same time as approval for supplement 020 and the Division
          determines that the public health benefits for approval of the new dosage regimen outweigh
          the safety concerns we have identified, then additional labeling mitigations may be needed to
                                                      (b) (6)
          minimize the risk for medication error.             should be consulted to provide additional
          recommendations in that circumstance.




                                                            4

                                                                                                    FDA 0729
Reference ID: 3879956
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 22 of 84




          APPENDICES: METHODS & RESULTS FOR EACH MATERIALS REVIEWED

          APPENDIX A. PRODUCT INFORMATION/PRESCRIBING INFORMATION
          Table 2 presents relevant product information for Mifeprex that Danco Laboratories LLC
          submitted on May 28, 2015.

            Table 2. Relevant Product Information for Mifeprex
            Initial Approval Date           September 28, 2000
            Active Ingredient               mifepristone
                                                                                                       (b)
            Indication                      Medical termination of intrauterine pregnancy through      (4)

                                            days gestation.
            Route of Administration         Oral
            Dosage Form                     Tablets
            Strength                        200 mg
                                                                                           (b) (4)
            Dose and Frequency              200 mg
                                                                            (b) (4)
            How Supplied/ Container         Blister pack
            Closure
            Storage                         25°C (77°F); excursions permitted to 15° to 30°C (59° to
                                            86°F)




                                                           5

                                                                                                FDA 0730
Reference ID: 3879956
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 23 of 84


                                        (b) (6)
          APPENDIX B. PREVIOUS                  REVIEWS
          B.1    Methods
          On October 15, 2015, we searched the L:drive and AIMS using the terms, Mifeprex and
                                                                      (b) (6)
          mifepristone to identify reviews previously performed by

          B.2    Results
          Our search did not identify any previous reviews.




                                                         6

                                                                                           FDA 0731
Reference ID: 3879956
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 24 of 84



          APPENDIX C. HUMAN FACTORS STUDY
          N/A


          APPENDIX D. ISMP NEWSLETTERS
          D.1     Methods
          On October 15, 2015, we searched the Institute for Safe Medication Practices (ISMP)
          newsletters using the criteria below, and then individually reviewed each newsletter. We
          limited our analysis to newsletters that described medication errors or actions possibly
          associated with the label and labeling.
            ISMP Newsletters Search Strategy
            ISMP Newletter(s)        Acute Care, Community and Nursing
            Search Strategy and       Match Exact Word or Phrase: Mifeprex
            Terms




          D.2     Results

          One pertinent article was found in the July 24, 2002 edition of Medication Safety Alert which
          described a case involving a 59 year old male with a meningioma, who received a prescription
          for an off label use for mifepristone 200 mg po daily. The prescription was written by a
          provider who was unaware of the requirement to sign and return a prescriber’s agreement.
          The prescription was filled incorrectly in a community pharmacy with misoprostol 200 mcg
          tablets.




                                                         7

                                                                                              FDA 0732
Reference ID: 3879956
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 25 of 84



          APPENDIX E. FDA ADVERSE EVENT REPORTING SYSTEM (FAERS)
          E.1     Methods
          We searched the FDA Adverse Event Reporting System (FAERS) on August 11, 2015 using the
          criteria in Table 3, and then individually reviewed each case. We limited our analysis to cases
          that described errors possibly associated with the label and labeling. We used the NCC MERP
          Taxonomy of Medication Errors to code the type and factors contributing to the errors when
          sufficient information was provided by the reporter.1

          Table 3: FAERS Search Strategy
          Date of Search                 August 11, 2015
          Product                        Mifeprex

                                              (b) (6)
          Event (MedDRA Terms)                   Official FBIS Search Terms Event List:
                                            Contraindicated Drug Administered (PT)
                                            Drug Administered to Patient of Inappropriate Age (PT)
                                            Inadequate Aseptic Technique in Use of Product (PT)
                                            Medication Errors (HLGT)
                                            Overdose (PT)
                                            Prescribed Overdose (PT)
                                            Prescribed Underdose (PT)
                                            Product Adhesion Issue (PT)
                                            Product Compounding Quality Issue (PT)
                                            Product Formulation Issue (PT)
                                            Product Label Issues (HLT)
                                            Product Packaging Issues (HLT)
                                            Product Use Issue (PT)
                                            Underdose (PT)



          E.2    Results
          Our search identified three cases, none of which, described errors relevant for this review.




          1The National Coordinating Council for Medication Error Reporting and Prevention (NCC MERP) Taxonomy of
          Medication Errors. Website http://www.nccmerp.org/pdf/taxo2001-07-31.pdf.

                                                               8

                                                                                                          FDA 0733
Reference ID: 3879956
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 26 of 84




          E.3     List of FAERS Case Numbers
                  N/A

          E.4     Description of FAERS
          The FDA Adverse Event Reporting System (FAERS) is a database that contains information on
          adverse event and medication error reports submitted to FDA. The database is designed to
          support the FDA's postmarket safety surveillance program for drug and therapeutic biologic
          products. The informatic structure of the FAERS database adheres to the international safety
          reporting guidance issued by the International Conference on Harmonisation. FDA’s Office of
          Surveillance and Epidemiology codes adverse events and medication errors to terms in the
          Medical Dictionary for Regulatory Activities (MedDRA) terminology. Product names are coded
          using the FAERS Product Dictionary. More information about FAERS can be found at:
          http://www.fda.gov/Drugs/GuidanceComplianceRegulatoryInformation/Surveillance/AdverseD
          rugEffects/default.htm.




                                                       9

                                                                                            FDA 0734
Reference ID: 3879956
                      Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 27 of 84




          APPENDIX F.         Other Sources
          N/A

          APPENDIX G. LABELS AND LABELING
          G.1    List of Labels and Labeling Reviewed
          Using the principles of human factors and Failure Mode and Effects Analysis,2 along with
          postmarket medication error data, we reviewed the following Mifeprex labeling submitted by
          Danco Laboratories on July 16 2015.

                •     Package insert (no image)

                  •    Medication Guide (no image)
                                                                                                                         (b) (4)




          2   Institute for Healthcare Improvement (IHI). Failure Modes and Effects Analysis. Boston. IHI:2004.
       2 Page(s) of Draft Labeling have been Withheld in Full as b4 (CCI/TS) immediately following this page

                                                                    10

                                                                                                                  FDA 0735
Reference ID: 3879956
                    Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 28 of 84
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
                         (b) (6)


     01/29/2016

                                   (b) (6)


     01/29/2016

                     (b) (6)


     01/29/2016




                                                                                             FDA 0736
Reference ID: 3879956
                  Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 29 of 84
                               REGULATORY PROJECT MANAGER
                        PHYSICIAN LABELING RULE (PLR) FORMAT REVIEW
                              OF THE PRESCRIBING INFORMATION

     Complete for all new NDAs, BLAs, Efficacy Supplements, and PLR Conversion Labeling Supplements

     Application: NDA 020687/S- 020

     Application Type: Efficacy Supplement

     Drug Name(s)/Dosage Form(s): Mifeprex (mifepristone) Tablets

     Applicant: Danco Laboratories, LLC

     Receipt Date: May 29, 2015

     Goal Date: March 29, 2016

       1. Regulatory History and Applicant’s Main Proposals
       Mifeprex is currently approved and indicated for the medical termination of intrauterine pregnancy
       through 49 days’ gestation. Danco Laboratories, LLC, submitted an efficacy supplement proposing
       modifications to their approved application. The revisions to the dosing regimen and extended
       gestational age are consistent with current clinical practice in the US and elsewhere. The goal date for
       the supplement is March 29, 2016.

       2. Review of the Prescribing Information
       This review is based on the applicant’s submitted Word format of the prescribing information (PI).
       The applicant’s proposed PI was reviewed in accordance with the labeling format requirements listed
       in the “Selected Requirements of Prescribing Information (SRPI)” checklist (see Section 4 of this
       review).

       3. Conclusions/Recommendations

       A SRPI format deficiency was identified in the review of this PI. See Section 4 of this review.




                                                                                                  FDA 0737
Reference ID: 3854745
                     Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 30 of 84
                                        Selected Requirements of Prescribing Information


       4. Selected Requirements of Prescribing Information

       The Selected Requirement of Prescribing Information (SRPI) is a 41-item, drop-down checklist of
       important format elements of the prescribing information (PI) based on labeling regulations (21 CFR
       201.56 and 201.57) and guidances.



         Highlights
         See Appendix for a sample tool illustrating Highlights format.

         HIGHLIGHTS GENERAL FORMAT

 YES     1. Highlights (HL) must be in a minimum of 8-point font and should be in two-column format, with
            ½ inch margins on all sides and between columns.
            Comment:
 YES     2. The length of HL must be one-half page or less unless a waiver has been granted in a previous
            submission. The HL Boxed Warning does not count against the one-half page requirement.
            Instructions to complete this item: If the length of the HL is one-half page or less, select “YES”
            in the drop-down menu because this item meets the requirement. However, if HL is longer than
            one-half page, select “NO” unless a waiver has been granted.
            Comment:
 NO  3. A horizontal line must separate:
       • HL from the Table of Contents (TOC), and
       • TOC from the Full Prescribing Information (FPI).
        Comment: Change will be made to the label during labeling negotiations.
 YES 4. All headings in HL (from Recent Major Changes to Use in Specific Populations) must be bolded
        and presented in the center of a horizontal line. (Each horizontal line should extend over the
        entire width of the column.) The HL headings (from Recent Major Changes to Use in Specific
        Populations) should be in UPPER CASE letters. See Appendix for HL format.
        Comment:
 YES 5. White space should be present before each major heading in HL. There must be no white space
        between the HL Heading and HL Limitation Statement. There must be no white space between
        the product title and Initial U.S. Approval. See Appendix for HL format.
        Comment:
 YES 6. Each summarized statement or topic in HL must reference the section(s) or subsection(s) of the
         Full Prescribing Information (FPI) that contain more detailed information. The preferred format
        is the numerical identifier in parenthesis [e.g., (1.1)] at the end of each summarized statement or
        topic.
        Comment:
 YES 7. Headings in HL must be presented in the following order:
                                        Heading                           Required/Optional
                • Highlights Heading                          Required

         SRPI version 5: October 2015                                                     Page 2 of 10
                                                                                                   FDA 0738
Reference ID: 3854745
                     Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 31 of 84

                                        Selected Requirements of Prescribing Information
                • Highlights Limitation Statement                      Required
                • Product Title                                        Required
                • Initial U.S. Approval                                Required
                • Boxed Warning                                        Required if a BOXED WARNING is in the FPI
                • Recent Major Changes                                 Required for only certain changes to PI*
                • Indications and Usage                                Required
                • Dosage and Administration                            Required
                • Dosage Forms and Strengths                           Required
                • Contraindications                                    Required (if no contraindications must state “None.”)
                • Warnings and Precautions                             Not required by regulation, but should be present
                • Adverse Reactions                                    Required
                • Drug Interactions                                    Optional
                • Use in Specific Populations                          Optional
                • Patient Counseling Information Statement Required
                • Revision Date                                        Required
              * RMC only applies to five labeling sections in the FPI: BOXED WARNING, INDICATIONS AND USAGE,
                DOSAGE AND ADMINISTRATION, CONTRAINDICATIONS, and WARNINGS AND PRECAUTIONS.
              Comment:

         HIGHLIGHTS DETAILS

         Highlights Heading
 YES     8. At the beginning of HL, the following heading, “HIGHLIGHTS OF PRESCRIBING
            INFORMATION” must be bolded and should appear in all UPPER CASE letters.
            Comment:

         Highlights Limitation Statement
 YES     9. The bolded HL Limitation Statement must include the following verbatim statement: “These
            highlights do not include all the information needed to use (insert NAME OF DRUG
            PRODUCT) safely and effectively. See full prescribing information for (insert NAME OF
            DRUG PRODUCT).” The name of drug product should appear in UPPER CASE letters.
            Comment:

      Product Title in Highlights
  YES 10. Product title must be bolded.
          Comment:

      Initial U.S. Approval in Highlights
  YES 11. Initial U.S. Approval must be bolded, and include the verbatim statement “Initial U.S.
           Approval:” followed by the 4-digit year.
          Comment:

         Boxed Warning (BW) in Highlights
 YES     12. All text in the BW must be bolded.
             Comment:
 YES     13. The BW must have a title in UPPER CASE, following the word “WARNING” and other words
             to identify the subject of the warning. Even if there is more than one warning, the term
         SRPI version 5: October 2015                                                                Page 3 of 10
                                                                                                              FDA 0739
Reference ID: 3854745
                     Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 32 of 84

                                        Selected Requirements of Prescribing Information

         “WARNING” and not “WARNINGS” should be used. For example: “WARNING: SERIOUS
         INFECTIONS and ACUTE HEPATIC FAILURE”. If there is more than one warning in the
         BW title, the word “and” in lower case can separate the warnings. The BW title should be
         centered.
         Comment:
 YES 14. The BW must always have the verbatim statement “See full prescribing information for
         complete boxed warning.” This statement must be placed immediately beneath the BW title,
         and should be centered and appear in italics.
         Comment:
 YES 15. The BW must be limited in length to 20 lines. (This includes white space but does not include
         the BW title and the statement “See full prescribing information for complete boxed
         warning.”)
         Comment:

         Recent Major Changes (RMC) in Highlights
 YES     16. RMC pertains to only five sections of the FPI: BOXED WARNING, INDICATIONS AND
             USAGE, DOSAGE AND ADMINISTRATION, CONTRAINDICATIONS, and WARNINGS
             AND PRECAUTIONS. Labeling sections for RMC must be listed in the same order in HL as
             they appear in the FPI.
             Comment:
 YES     17. The RMC must include the section heading(s) and, if appropriate, subsection heading(s) affected
             by the recent major change, together with each section’s identifying number and date
             (month/year format) on which the change was incorporated in the PI (supplement approval date).
             For example, “Warnings and Precautions, Acute Liver Failure (5.1) --- 8/2015.”
             Comment:
 YES     18. A changed section must be listed under the RMC heading for at least one year after the date of
             the labeling change and must be removed at the first printing subsequent to the one year period.
             (No listing should be one year older than the revision date.)
             Comment:




         Dosage Forms and Strengths in Highlights
 N/A     19. For a product that has more than one dosage form (e.g., capsules, tablets, injection), bulleted
             headings should be used.
             Comment:

         Contraindications in Highlights
 YES     20. All contraindications listed in the FPI must also be listed in HL. If there is more than one
             contraindication, each contraindication should be bulleted. If no contraindications are known,
             must include the word “None.”
             Comment:
         SRPI version 5: October 2015                                                      Page 4 of 10
                                                                                                    FDA 0740
Reference ID: 3854745
                     Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 33 of 84

                                        Selected Requirements of Prescribing Information

         Adverse Reactions in Highlights
 YES     21. For drug products other than vaccines, the verbatim bolded statement must be present: “To
             report SUSPECTED ADVERSE REACTIONS, contact (insert name of manufacturer) at
             (insert manufacturer’s U.S. phone number which should be a toll-free number) or FDA at
             1-800-FDA-1088 or www.fda.gov/medwatch.”
             Comment:

      Patient Counseling Information Statement in Highlights
  YES 22. The Patient Counseling Information statement must include one of the following three bolded
          verbatim statements that is most applicable:
       If a product does not have FDA-approved patient labeling:
           • See 17 for PATIENT COUNSELING INFORMATION
           If a product has (or will have) FDA-approved patient labeling:
           • See 17 for PATIENT COUNSELING INFORMATION and FDA-approved patient labeling
           • See 17 for PATIENT COUNSELING INFORMATION and Medication Guide
             Comment:

         Revision Date in Highlights
 YES     23. The revision date must be at the end of HL, and should be bolded and right justified (e.g.,
             “Revised: 8/2015 ”).
             Comment:




                                                 APPEARS THIS WAY ON ORIGINAL




         SRPI version 5: October 2015                                                     Page 5 of 10
                                                                                                   FDA 0741
Reference ID: 3854745
                     Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 34 of 84

                                        Selected Requirements of Prescribing Information


         Contents: Table of Contents (TOC)
         See Appendix for a sample tool illustrating Table of Contents format.

 YES 24. The TOC should be in a two-column format.
         Comment:
 YES 25. The following heading must appear at the beginning of the TOC: “FULL PRESCRIBING
         INFORMATION: CONTENTS.” This heading should be in all UPPER CASE letters and
         bolded.
         Comment:
 YES 26. The same title for the BW that appears in HL and the FPI must also appear at the beginning of
         the TOC in UPPER CASE letters and bolded.
         Comment:
 YES 27. In the TOC, all section headings must be bolded and should be in UPPER CASE.
         Comment:
 YES 28. In the TOC, all subsection headings must be indented and not bolded. The headings should be in
         title case [first letter of all words are capitalized except first letter of prepositions (for, of, to) and
         articles (a, an, the), or conjunctions (or, and)].
         Comment:
 YES 29. The section and subsection headings in the TOC must match the section and subsection headings
         in the FPI.
         Comment:
 YES 30. If a section or subsection required by regulation [21 CFR 201.56(d)(1)] is omitted from the FPI,
         the numbering in the TOC must not change. The heading “FULL PRESCRIBING
         INFORMATION: CONTENTS*” must be followed by an asterisk and the following statement
         must appear at the end of the TOC: “*Sections or subsections omitted from the full prescribing
         information are not listed.”
         Comment:




                                                     APPEARS THIS WAY ON
                                                          ORIGINAL




         SRPI version 5: October 2015                                                         Page 6 of 10
                                                                                                       FDA 0742
Reference ID: 3854745
                     Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 35 of 84

                                        Selected Requirements of Prescribing Information


         Full Prescribing Information (FPI)
         FULL PRESCRIBING INFORMATION: GENERAL FORMAT

 YES     31. The bolded section and subsection headings in the FPI must be named and numbered in
             accordance with 21 CFR 201.56(d)(1) as noted below. (Section and subsection headings should
             be in UPPER CASE and title case, respectively.) If a section/subsection required by regulation
             is omitted, the numbering must not change. Additional subsection headings (i.e., those not
             named by regulation) must also be bolded and numbered.

               BOXED WARNING
               1 INDICATIONS AND USAGE
               2 DOSAGE AND ADMINISTRATION
               3 DOSAGE FORMS AND STRENGTHS
               4 CONTRAINDICATIONS
               5 WARNINGS AND PRECAUTIONS
               6 ADVERSE REACTIONS
               7 DRUG INTERACTIONS
               8 USE IN SPECIFIC POPULATIONS
                  8.1 Pregnancy
                  8.2 Lactation (if not required to be in Pregnancy and Lactation Labeling Rule (PLLR) format, use
                                “Labor and Delivery”)
                  8.3 Females and Males of Reproductive Potential (if not required to be in PLLR format, use
                                “Nursing Mothers”)
                  8.4 Pediatric Use
                  8.5 Geriatric Use
               9 DRUG ABUSE AND DEPENDENCE
                  9.1 Controlled Substance
                  9.2 Abuse
                  9.3 Dependence
               10 OVERDOSAGE
               11 DESCRIPTION
               12 CLINICAL PHARMACOLOGY
                  12.1 Mechanism of Action
                  12.2 Pharmacodynamics
                  12.3 Pharmacokinetics
                  12.4 Microbiology (by guidance)
                  12.5 Pharmacogenomics (by guidance)
               13 NONCLINICAL TOXICOLOGY
                  13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
                  13.2 Animal Toxicology and/or Pharmacology
               14 CLINICAL STUDIES
               15 REFERENCES
               16 HOW SUPPLIED/STORAGE AND HANDLING
               17 PATIENT COUNSELING INFORMATION
            Comment:
  YES     32. The preferred presentation for cross-references in the FPI is the section (not subsection)
            heading followed by the numerical identifier. The entire cross-reference should be in italics and
            enclosed within brackets. For example, “[see Warnings and Precautions (5.2)].”
            Comment:
         SRPI version 5: October 2015                                                           Page 7 of 10
                                                                                                         FDA 0743
Reference ID: 3854745
                     Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 36 of 84

                                        Selected Requirements of Prescribing Information

  YES    33. For each RMC listed in HL, the corresponding new or modified text in the FPI must be marked
             with a vertical line on the left edge.
             Comment:

         FULL PRESCRIBING INFORMATION DETAILS

         FPI Heading
 YES     34. The following heading “FULL PRESCRIBING INFORMATION” must be bolded, must
             appear at the beginning of the FPI, and should be in UPPER CASE.
             Comment:
     BOXED WARNING Section in the FPI
 YES 35. All text in the BW should be bolded.
         Comment:
 YES 36. The BW must have a title in UPPER CASE, following the word “WARNING” and other words
         to identify the subject of the warning. (Even if there is more than one warning, the term,
         “WARNING” and not “WARNINGS” should be used.) For example: “WARNING:
         SERIOUS INFECTIONS and ACUTE HEPATIC FAILURE”. If there is more than one
         warning in the BW title, the word “and” in lower case can separate the warnings.
         Comment:
     CONTRAINDICATIONS Section in the FPI
 N/A 37. If no Contraindications are known, this section must state “None.”
         Comment:
     ADVERSE REACTIONS Section in the FPI
 YES 38. When clinical trials adverse reactions data are included (typically in the “Clinical Trials
         Experience” subsection), the following verbatim statement (or appropriate modification) should
         precede the presentation of adverse reactions from clinical trials:
                “Because clinical trials are conducted under widely varying conditions, adverse reaction rates
                observed in the clinical trials of a drug cannot be directly compared to rates in the clinical trials
                of another drug and may not reflect the rates observed in practice.”
              Comment:
 YES     39. When postmarketing adverse reaction data are included (typically in the “Postmarketing
             Experience” subsection), the following verbatim statement (or appropriate modification) should
            precede the presentation of adverse reactions:

              “The following adverse reactions have been identified during post-approval use of (insert drug
              name). Because these reactions are reported voluntarily from a population of uncertain size, it is
              not always possible to reliably estimate their frequency or establish a causal relationship to drug
              exposure.”
              Comment:



         SRPI version 5: October 2015                                                          Page 8 of 10
                                                                                                        FDA 0744
Reference ID: 3854745
                     Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 37 of 84

                                        Selected Requirements of Prescribing Information

      PATIENT COUNSELING INFORMATION Section in the FPI
  YES 40. Must reference any FDA-approved patient labeling in Section 17 (PATIENT COUNSELING
          INFORMATION). The reference statement should appear at the beginning of Section 17 and
         include the type(s) of FDA-approved patient labeling (e.g., Patient Information, Instructions for
         Use, or Medication Guide). Recommended language for the reference statement should include
         one of the following five verbatim statements that is most applicable:
              •    Advise the patient to read the FDA-approved patient labeling (Patient Information).
              •    Advise the patient to read the FDA-approved patient labeling (Instructions for Use).
              •    Advise the patient to read the FDA-approved patient labeling (Patient Information and
                   Instructions for Use).
              •    Advise the patient to read the FDA-approved patient labeling (Medication Guide).
              • Advise the patient to read the FDA-approved patient labeling (Medication Guide and
                Instructions for Use).
             Comment:
 YES     41. FDA-approved patient labeling (e.g., Patient Information, Instructions for Use, or Medication
             Guide) must not be included as a subsection under Section 17 (PATIENT COUNSELING
             INFORMATION). All FDA-approved patient labeling must appear at the end of the PI upon
             approval.
             Comment:




                                                 APPEARS THIS WAY ON ORIGINAL




         SRPI version 5: October 2015                                                       Page 9 of 10
                                                                                                     FDA 0745
Reference ID: 3854745
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 38 of 84




                                                             FDA 0746
                    Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 39 of 84
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
                                (b) (6)


     12/02/2015




                                                                                             FDA 0747
Reference ID: 3854745
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 40 of 84




                                                             FDA 0748
                    Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 41 of 84



          TABLE OF CONTENTS
          
          ([HFXWLYH6XPPDU\
                 ,QWURGXFWLRQ
             %DFNJURXQG
             5HJXODWRU\+LVWRU\
             3URGXFW/DEHOLQJ
                 0HWKRGVDQG0DWHULDOV
             &DVH'HILQLWLRQ
             )$(566HDUFK6WUDWHJ\
                 5HVXOWV
             )$(56&DVH6HOHFWLRQ
                 'LVFXVVLRQ
                 &RQFOXVLRQ
                 5HIHUHQFHV
                 $SSHQGLFHV
             $SSHQGL[$)'$$GYHUVH(YHQW5HSRUWLQJ6\VWHP )$(56 
             $SSHQGL[%)$(56&DVH1XPEHUV)$(569HUVLRQ1XPEHUV)$(56&DVH
                  6XPPDU\,QIRUPDWLRQDQG0DQXIDFWXUHU&RQWURO1XPEHUV
          




                                                                                                                                         FDA 0749
Reference ID: 3847695
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 42 of 84




                                                             FDA 0750
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 43 of 84




                                                             FDA 0751
                    Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 44 of 84
          


          3RWHQWLDOFRQWULEXWLQJULVNIDFWRUVIRUXWHULQHUXSWXUHLQERWKDVFDUUHGDQGXQVFDUUHGXWHUXVKDYH
          EHHQLGHQWLILHGDQGLQFOXGHWKHIROORZLQJJUDQGPXOWLSDULW\DGYDQFLQJPDWHUQDODJH
          PDFURVRPLDPXOWLSOHJHVWDWLRQG\VWRFLDUHVXOWLQJLQSURWUDFWHGODERUDEQRUPDOSODFHQWDWLRQD
          VKRUWLQWHUSUHJQDQF\LQWHUYDOREVWHWULFDOSURFHGXUHV VXFKDVEUHHFKH[WUDFWLRQXWHULQH
          LQVWUXPHQWDWLRQFHSKDOLFYHUVLRQGLODWLRQDQGFXUHWWDJH ' & DEGRPLQDOWUDXPDDQGDWULDO
          RIODERUDIWHUSUHYLRXVFVHFWLRQDPRQJRWKHUV0HGLFDOLQGXFWLRQRUDXJPHQWDWLRQRIODERUZLWK
          XWHURWRQLFPHGLFDWLRQVLVDOVRDULVNIDFWRUIRUXWHULQHUXSWXUH7KHSUHVHQFHRIVHYHUDOULVN
          IDFWRUVOLNHO\H[DFHUEDWHVWKHULVNRIXWHULQHUXSWXUH
          
          )RUWKHSXUSRVHVRIWKLVUHYLHZWKHIROORZLQJ$PHULFDQ&ROOHJHRI2EVWHWULFLDQVDQG
          *\QHFRORJLVWV $&2* GHILQLWLRQVZHUHXWLOL]HG
          

                x    $GYDQFHGPDWHUQDODJHDJH!\HDUVROG
                x    VWWULPHVWHUXSWRDQGLQFOXGLQJZHHNVRIJHVWDWLRQ
                x    QGWULPHVWHUZHHNVWRZHHNVRIJHVWDWLRQ
                x    UGWULPHVWHUZHHNVRIJHVWDWLRQDQGDERYH

          1.2       REGULATORY HISTORY

          0LIHSUH[ PLIHSULVWRQH LVDSURJHVWLQDQWDJRQLVWDSSURYHGE\WKH)'$RQ6HSWHPEHU
          LQGLFDWHGIRUWKHPHGLFDOWHUPLQDWLRQRILQWUDXWHULQHSUHJQDQF\WKURXJKGD\VJHVWDWLRQ
          0LIHSULVWRQHLVXVHGLQDUHJLPHQZLWKPLVRSURVWROIRUWHUPLQDWLRQRISUHJQDQF\0LIHSULVWRQH
          PJRUDOO\LVDGPLQLVWHUHGRQGD\IROORZHGE\PLVRSURVWROPFJRUDOO\KRXUVODWHU
          
          &\WRWHF PLVRSURVWRO LVDV\QWKHWLFSURVWDJODQGLQ(DQDORJXHDSSURYHGE\WKH)'$RQ
          'HFHPEHUWKDWLVLQGLFDWHGIRUUHGXFLQJWKHULVNRIQRQVWHURLGDODQWLLQIODPPDWRU\
          GUXJLQGXFHGJDVWULFXOFHUVLQSDWLHQWVDWKLJKULVNRIFRPSOLFDWLRQVIURPJDVWULFXOFHUVDVZHOO
          DVSDWLHQWVDWKLJKULVNRIGHYHORSLQJJDVWULFXOFHUDWLRQ0LVRSURVWROKDVEHHQXVHGVLQFH
          XQGHUFORVHPHGLFDOVXSHUYLVLRQIRUYDULRXVREVWHWULFDORIIODEHOLQGLFDWLRQVVXFKDVPHGLFDO
          WHUPLQDWLRQRISUHJQDQF\FHUYLFDOULSHQLQJDQGLQGXFWLRQRIODERU,QODEHOLQJZDV
          XSGDWHGWRLQFOXGHWKHDGGLWLRQRIDLabor and DeliveryVXEVHFWLRQWRWKH35(&$87,216
          VHFWLRQRIWKH&\WRWHFSDFNDJHLQVHUW

          1.3       PRODUCT LABELING

          7KHFXUUHQWODEHOLQJIRUPLIHSULVWRQHGRHVQRWFRQWDLQDQ\LQIRUPDWLRQUHJDUGLQJXWHULQHUXSWXUH
          7KHDSSOLFDEOHVHFWLRQVIURPWKHPLVRSURVWROODEHODUHSURYLGHGEHORZ
          
                BOXED WARNING:
                &<727(& 0,62352672/ $'0,1,675$7,2172:20(1:+2$5(
                35(*1$17&$1&$86(%,57+'()(&76$%257,212535(0$785(
                %,57+87(5,1(583785(+$6%((15(3257(':+(1&<727(&:$6
                $'0,1,67(5(',135(*1$17:20(172,1'8&(/$%252572,1'8&(
                $%257,21%(<21'7+((,*+7+:((.2)35(*1$1&< VHHDOVR
                PRECAUTIONS DQGLABOR AND DELIVERY 
          
                PRECAUTIONS:


                                                              
                                                                                                   FDA 0752
Reference ID: 3847695
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 45 of 84
          


                  Labor and delivery: &\WRWHFFDQLQGXFHRUDXJPHQWXWHULQHFRQWUDFWLRQV9DJLQDO
                  DGPLQLVWUDWLRQRI&\WRWHFRXWVLGHRILWVDSSURYHGLQGLFDWLRQKDVEHHQXVHGDVDFHUYLFDO
                  ULSHQLQJDJHQWIRUWKHLQGXFWLRQRIODERUDQGIRUWUHDWPHQWRIVHULRXVSRVWSDUWXP
                  KHPRUUKDJHLQWKHSUHVHQFHRIXWHULQHDWRQ\$PDMRUDGYHUVHHIIHFWRIWKHREVWHWULFDO
                  XVHRI&\WRWHFLVXWHULQHWDFK\V\VWROHZKLFKPD\SURJUHVVWRXWHULQHWHWDQ\ZLWKPDUNHG
                  LPSDLUPHQWRIXWHURSODFHQWDOEORRGIORZXWHULQHUXSWXUH UHTXLULQJVXUJLFDOUHSDLU
                  K\VWHUHFWRP\DQGRUVDOSLQJRRRSKRUHFWRP\ RUDPQLRWLFIOXLGHPEROLVPDQGOHDGWR
                  DGYHUVHIHWDOKHDUWFKDQJHV8WHULQHDFWLYLW\DQGIHWDOVWDWXVVKRXOGEHPRQLWRUHGE\
                  WUDLQHGREVWHWULFDOSHUVRQQHOLQDKRVSLWDOVHWWLQJ
          
                 7KHULVNRIXWHULQHUXSWXUHLQFUHDVHVZLWKDGYDQFLQJJHVWDWLRQDODJHVDQGSULRUXWHULQH
                  VXUJHU\LQFOXGLQJ&HVDUHDQGHOLYHU\*UDQGPXOWLSDULW\DOVRDSSHDUVWREHDULVNIDFWRU
                  IRUXWHULQHUXSWXUH
          
                 7KHXVHRI&\WRWHFRXWVLGHRILWVDSSURYHGLQGLFDWLRQPD\DOVREHDVVRFLDWHGZLWK
                  PHFRQLXPSDVVDJHPHFRQLXPVWDLQLQJRIDPQLRWLFIOXLGDQG&HVDUHDQGHOLYHU\
                  0DWHUQDOVKRFNPDWHUQDOGHDWKIHWDOEUDG\FDUGLDDQGIHWDOGHDWKKDYHDOVREHHQUHSRUWHG
                  ZLWKWKHXVHRIPLVRSURVWRO
          
                 &\WRWHFVKRXOGQRWEHXVHGLQWKHWKLUGWULPHVWHULQZRPHQZLWKDKLVWRU\RI&HVDUHDQ
                  VHFWLRQRUPDMRUXWHULQHVXUJHU\EHFDXVHRIDQLQFUHDVHGULVNRIXWHULQHUXSWXUH&\WRWHF
                  VKRXOGQRWEHXVHGLQFDVHVZKHUHXWHURWRQLFGUXJVDUHJHQHUDOO\FRQWUDLQGLFDWHGRUZKHUH
                  K\SHUVWLPXODWLRQRIWKHXWHUXVLVFRQVLGHUHGLQDSSURSULDWHVXFKDVFHSKDORSHOYLF
                  GLVSURSRUWLRQJUDQGPXOWLSDULW\K\SHUWRQLFRUK\SHUDFWLYHXWHULQHSDWWHUQVRUIHWDO
                  GLVWUHVVZKHUHGHOLYHU\LVQRWLPPLQHQWRUZKHQVXUJLFDOLQWHUYHQWLRQLVPRUH
                  DSSURSULDWH
          
                 PATIENT INFORMATION:
                 &\WRWHFKDVEHHQUHSRUWHGWRFDXVHWKHXWHUXVWRUXSWXUH WHDU ZKHQJLYHQDIWHUWKHHLJKWK
                  ZHHNRISUHJQDQF\5XSWXUH WHDULQJ RIWKHXWHUXVFDQUHVXOWLQVHYHUHEOHHGLQJ
                  K\VWHUHFWRP\DQGRUPDWHUQDORUIHWDOGHDWK

          2     METHODS AND MATERIALS

          2.1   CASE DEFINITION

          &DVHVZHUHLQFOXGHGLIXWHULQHUXSWXUHZDVUHSRUWHGZLWKWKHXVHRIPLIHSULVWRQHDORQH
          PLVRSURVWRODORQHRUERWK

          2.2   FAERS SEARCH STRATEGY

          7KH)$(56GDWDEDVHZDVVHDUFKHGZLWKWKHVWUDWHJ\GHVFULEHGLQ7DEOH
          
               Table 1. FAERS Search Strategy
               'DWHRI6HDUFK           2FWREHU
               7LPH3HULRGRI6HDUFK    -DQXDU\2FWREHU
               6HDUFK7\SH              4XLFN4XHU\


                                                           
                                                                                                  FDA 0753
Reference ID: 3847695
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 46 of 84




                                                             FDA 0754
          
          
          
    Table 2. Descriptive characteristics of uterine rupture reported with mifepristone use, misoprostol use, or both, to FAERS received by FDA
                                                       from January 1, 1965, to October 15, 2015
                                                                        (n=80)
                                   1st Trimester                            2nd Trimester            3rd Trimester            Trimester Not
                                         (n=3)                                   (n=6)                    (n=39)                 Reported
                        ZHHNV              11 to 13 6/7 weeks                                                                 (n=32)
                                                                          14 to 27 6/7 weeks          ZHHNV
                           (n=2)                       (n=1)
  Age (years)     0HDQ                0HDQ                 0HDQ               0HDQ                   0HDQ
                  0HGLDQ             0HGLDQ               0HGLDQ               0HGLDQ                 0HGLDQ
                  5DQJH               5DQJH                5DQJH           5DQJH               5DQJH
                  1RWUHSRUWHG         1RWUHSRUWHG          1RWUHSRUWHG          1RWUHSRUWHG              1RWUHSRUWHG
  Country         8QLWHG6WDWHV        8QLWHG6WDWHV         8QLWHG6WDWHV         8QLWHG6WDWHV            8QLWHG6WDWHV
                  )RUHLJQ              )RUHLJQ               )RUHLJQ               )RUHLJQ                  )RUHLJQ
  Report type     ([SHGLWHG            ([SHGLWHG             ([SHGLWHG             ([SHGLWHG                ([SHGLWHG
                  'LUHFW               'LUHFW                'LUHFW                'LUHFW                   'LUHFW
                  3HULRGLF            3HULRGLF             3HULRGLF             3HULRGLF                  3HULRGLF
  Serious         'HDWK                'HDWK                 'HDWK                 'HDWK                     'HDWK
  Outcomes*       /LIHWKUHDWHQLQJ    /LIHWKUHDWHQLQJ     /LIHWKUHDWHQLQJ     /LIHWKUHDWHQLQJ         /LIHWKUHDWHQLQJ
  (n=78)          +RVSLWDOL]DWLRQ      +RVSLWDOL]DWLRQ       +RVSLWDOL]DWLRQ       +RVSLWDOL]DWLRQ          +RVSLWDOL]DWLRQ
                  'LVDELOLW\           'LVDELOLW\            'LVDELOLW\            'LVDELOLW\                'LVDELOLW\
                  &RQJHQLWDODQRPDO\   &RQJHQLWDODQRPDO\    &RQJHQLWDODQRPDO\    &RQJHQLWDODQRPDO\        &RQJHQLWDODQRPDO\
                  2WKHUVHULRXV        2WKHUVHULRXV         2WKHUVHULRXV         2WKHUVHULRXV            2WKHUVHULRXV
  Year of                                                                                       
  Receipt by                                                                                            
  FDA                                                                                                           
                                                                                                               
                                                                                                                
                                                                                                                
                                                                                                             
                                                                                                                     
  Medication of   0LIHSULVWRQH         0LIHSULVWRQH          0LIHSULVWRQH          0LIHSULVWRQH              0LIHSULVWRQH
  Interest Used   0LVRSURVWRO          0LVRSURVWRO           0LVRSURVWRO           0LVRSURVWRO              0LVRSURVWRO
                                                                                                                                                      Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 47 of 84




                  %RWK                 %RWK                  %RWK                  %RWK                      %RWK




                                                                        
                                                                                                                                FDA 0755
Reference ID: 3847695
          
    Table 2. Descriptive characteristics of uterine rupture reported with mifepristone use, misoprostol use, or both, to FAERS received by FDA
                                                       from January 1, 1965, to October 15, 2015
                                                                        (n=80)
                                   1st Trimester                            2nd Trimester            3rd Trimester            Trimester Not
                                         (n=3)                                   (n=6)                    (n=39)                 Reported
                        ZHHNV              11 to 13 6/7 weeks                                                                 (n=32)
                                                                          14 to 27 6/7 weeks          ZHHNV
                           (n=2)                       (n=1)
  Route           9DJLQDO                 2UDODQGYDJLQDO        2UDO                    2UDO                    2UDO
  Misoprostol     1RWUHSRUWHG                                       9DJLQDO                 9DJLQDO                9DJLQDO
  Administered                                                            2UDODQGYDJLQDO        1RWUHSRUWHG            1RWUHSRUWHG
                                                                          1RWUHSRUWHG
  Reported        3UHJQDQF\WHUPLQDWLRQ   3UHJQDQF\WHUPLQDWLRQ   ,QGXFWLRQRIODERU      &HUYLFDOULSHQLQJ      &HUYLFDOULSHQLQJ
  Indication^                                                             3UHJQDQF\WHUPLQDWLRQ   ,QGXFWLRQRIODERU     ,QGXFWLRQRIODERU
                                                                                                      1RWUHSRUWHG            3UHJQDQF\WHUPLQDWLRQ
                                                                                                                                  1RWUHSRUWHG
  Weeks of        ZHHNV                 ZHHNV                ZHHNV            ZHHNV               1RWDSSOLFDEOH
  Gestation       ZHHNV                                         ZHHNV                ³PRQWK´ROGIHWXV
                                                                          ZHHNV                ZHHNV
                                                                          ZHHNV                ZHHNV
                                                                          ZHHNV                ZHHNV
                                                                                                      ³´ZHHNV
                                                                                                      ZHHNV
                                                                                                      ZHHNV
                                                                                                      ZHHNV
                                                                                                      ³7HUP´SUHJQDQF\
                                                                                                      ³3RVWGDWH´SUHJQDQF\
  Additional      1RQH5HSRUWHG              1RQH5HSRUWHG              (n=1)                       (n=15)                      (n=7)
  Labor-                                                                  *HPHSURVW               'LQRSURVWRQH            'LQRSURVWRQH
  Inducing/                                                               2[\WRFLQ                 2[\WRFLQ               2[\WRFLQ
  Supporting
  Medications†
                                                                                                                                                          Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 48 of 84




                                                                             
                                                                                                                                     FDA 0756
Reference ID: 3847695
          
    Table 2. Descriptive characteristics of uterine rupture reported with mifepristone use, misoprostol use, or both, to FAERS received by FDA
                                                       from January 1, 1965, to October 15, 2015
                                                                        (n=80)
                                   1st Trimester                            2nd Trimester            3rd Trimester            Trimester Not
                                         (n=3)                                   (n=6)                    (n=39)                 Reported
                        ZHHNV              11 to 13 6/7 weeks                                                                 (n=32)
                                                                          14 to 27 6/7 weeks          ZHHNV
                           (n=2)                       (n=1)
  Other              (n=1)                             (n=1)                              (n=5)                             (n=34)                             (n=17)
  Reported           $GYDQFHGPDWHUQDODJH         $GYDQFHGPDWHUQDODJH          $GGLWLRQDOXWHURWRQLFV       $GGLWLRQDOXWHURWRQLFV        $GGLWLRQDOXWHURWRQLFV
  Potential          3UHYLRXVFVHFWLRQ                                              $GYDQFHGPDWHUQDODJH        $GYDQFHGPDWHUQDODJH          $GYDQFHGPDWHUQDODJH
  Risk Factors                                                                           &HUYLFDOILEURVLV             ³'LIILFXOWSUHYLRXVELUWK´     *UDQGPXOWLSDULW\
  for Uterine                                                                             3UHYLRXVFVHFWLRQ V          '\VWRFLD                       0DFURVRPLD
  Rupture‡                                                                                3UHYLRXV' & V                *UDQGPXOWLSDULW\             3ODFHQWDODEUXSWLRQ
                                                                                                                            0DFURVRPLD                    3UHYLRXVFVHFWLRQ V 
                                                                                                                            3ODFHQWDDFFUHWD
                                                                                                                            3UHYLRXVFVHFWLRQ V 
                                                                                                                            3UHYLRXV' & V 
                                                                                                                            3UHYLRXVXWHULQH
                                                                                                                            SHUIRUDWLRQ
                                                                                                                            6KRUWLQWHUSUHJQDQF\
                                                                                                                            LQWHUYDO
                                                                                                                            9HUVLRQ
  Published          <HV                           <HV                            <HV                           <HV                          <HV
  Case Report/       
  Literature
  Reported in
  FAERS
   6HULRXVDGYHUVHGUXJH[SHULHQFHVSHUUHJXODWRU\GHILQLWLRQ &)5 LQFOXGHRXWFRPHVRIGHDWKOLIHWKUHDWHQLQJKRVSLWDOL]DWLRQ LQLWLDORUSURORQJHG GLVDELOLW\FRQJHQLWDO
     DQRPDO\DQGRWKHUVHULRXVLPSRUWDQWPHGLFDOHYHQWV$FDVHPD\FRQWDLQPRUHWKDQRQHVHULRXVRXWFRPH
  A$FDVHPD\FRQWDLQPRUHWKDQRQHLQGLFDWLRQ
  $FDVHPD\FRQWDLQPRUHWKDQRQHDGGLWLRQDOODERULQGXFLQJVXSSRUWLQJPHGLFDWLRQ
  Á$FDVHPD\FRQWDLQPRUHWKDQRQHRWKHUSRWHQWLDOULVNIDFWRUIRUXWHULQHUXSWXUH
                                                                                                                                                                                            Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 49 of 84




                                                                                             
                                                                                                                                                                   FDA 0757
Reference ID: 3847695
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 50 of 84
          


          &DVHVRIXWHULQHUXSWXUHUHSRUWHGZLWKPLIHSULVWRQHPLVRSURVWRORUERWKDWOHVVWKDQRUHTXDOWR
          ZHHNVJHVWDWLRQ GD\V DUHIXUWKHUVXPPDUL]HGEHORZ
          
          FAERS Case # 6535634, Foreign (France), Outcome - Other Serious (2008)
          $SUHJQDQWIHPDOH DJHXQNQRZQ UHFHLYHGDQXQNQRZQGRVHDQGURXWHRIPLVRSURVWROIRUWKH
          WHUPLQDWLRQRISUHJQDQF\RQDQXQVSHFLILHGGDWH2QDQXQNQRZQGDWHWKHSDWLHQWIHOW³XQZHOO´
          DQGZHQWWRWKHKRVSLWDO$QXOWUDVRXQGZDVFRPSOHWHGZKLFKVKRZHGWKDWWKHSUHJQDQF\ZDV
          VWLOORQJRLQJDQGWKDWWKHUHZDV³DQLPSRUWDQWXWHULQHVHSDUDWLRQ´7KHSDWLHQWZDVQRWHGWREHDW
          ZHHNRIDPHQRUUKHD
          
          Reviewer’s Comments: This case describes “an important uterine separation” that was
          MedDRA coded as a uterine rupture after misoprostol use only for termination of pregnancy in a
          patient that was approximately 5 weeks pregnant. The lack of information and clinical details
          provided with this case prevents a thorough and complete assessment of this case.
          
          FAERS Case # 3493578, Foreign (United Kingdom), Outcome - Other Serious (2000)
          $\HDUROG JUDYLGDSDUDRQHGHOLYHU\YLDFVHFWLRQDQGRQHYDJLQDOGHOLYHU\ IHPDOHZDV
          DGPLWWHGWRWKHKRVSLWDODQGUHFHLYHGPLVRSURVWROPFJYDJLQDOO\IRUFHUYLFDOSUHSDUDWLRQ
          SULRUWRVXUJLFDOWHUPLQDWLRQRISUHJQDQF\7KHSDWLHQWZDVQRWHGWREHZHHNVDQGGD\V
          SUHJQDQW$SSUR[LPDWHO\KRXUVDIWHUPLVRSURVWROLQVHUWLRQWKHSDWLHQWH[SHULHQFHGVHYHUH
          ORZHUDEGRPLQDOSDLQDQGYDJLQDOEOHHGLQJ6KHZDVWKHQH[DPLQHGZKLOHXQGHUDQHVWKHVLDDQG
          EOHHGLQJZDVGRFXPHQWHGDVSURIXVHDQGFRQVLVWHQWZLWKUXSWXUHRIWKHXWHUXV$ODSDURWRP\
          ZDVSHUIRUPHGZKHQLWZDVIRXQGWKDWWKHXWHULQHVFDUKDGUXSWXUHGZLWKGLYLVLRQRIERWKXWHULQH
          DUWHULHV7KHSDWLHQWUHFHLYHGWZRXQLWVRIEORRGDQGDVXEWRWDOK\VWHUHFWRP\ZDVSHUIRUPHG
          +HUSRVWRSHUDWLYHUHFRYHU\ZDVXQHYHQWIXO
          
          Reviewer’s Comments: This published case report12 describes uterine rupture approximately 2.5
          hours after vaginal misoprostol insertion. The potential risk factors identified for uterine
          rupture include advanced maternal age and a previous c-section.

          4    DISCUSSION

          7KH)$(56VHDUFKUHWULHYHGDWRWDORIFDVHVRIXWHULQHUXSWXUHZLWKFLWLQJPLVRSURVWROXVH
          DORQH]HURFDVHVFLWLQJPLIHSULVWRQHXVHDORQHDQGWKUHHFDVHVFLWLQJPLIHSULVWRQHDQG
          PLVRSURVWROXVHLQFRQMXQFWLRQ9DJLQDODGPLQLVWUDWLRQRIPLVRSURVWROZDVGRFXPHQWHGLQRI
          WKHFDVHVLQFOXGLQJWZRFDVHVQRWLQJERWKRUDODQGYDJLQDOPLVRSURVWRODGPLQLVWUDWLRQ
          FDVHVGLGQRWUHSRUWWKHURXWHRIDGPLQLVWUDWLRQ7KHUHPDLQLQJILYHFDVHVQRWHGRQO\RUDO
          DGPLQLVWUDWLRQRIPLVRSURVWRO7ZHQW\ILYHRIWKH)$(56FDVHVRULJLQDWHGLQWKHSXEOLVKHG
          PHGLFDOOLWHUDWXUH
          
                                                                      (b) (6)
          ,QDGGLWLRQWRPLIHSULVWRQHDQGPLVRSURVWROH[SRVXUH              DVVHVVHGWKH)$(56FDVHVIRURWKHU
          ULVNIDFWRUVWKDWFRXOGFRQWULEXWHWRXWHULQHUXSWXUH)LIW\HLJKWFDVHVQRWHGDWOHDVWRQH
          DGGLWLRQDOSRWHQWLDOULVNIDFWRU7KHSUHGRPLQDQWULVNIDFWRUVUHSRUWHGLQFOXGHGDKLVWRU\RIDW
          OHDVWRQHSUHYLRXVFVHFWLRQ Q  RUWKHXVHRIDGGLWLRQDOXWHURWRQLFGUXJV Q  VXFKDV
          R[\WRFLQDQGGLQRSURVWRQH1LQHRIWKHFDVHVWKDWGRFXPHQWHGWKHXVHRIDGGLWLRQDO
          XWHURWRQLFGUXJVKDGDWOHDVWRQHSUHYLRXVFVHFWLRQZKLFKZRXOGOLNHO\IXUWKHULQFUHDVHWKHULVN
          RIXWHULQHUXSWXUHLQGHSHQGHQWRIWKHULVNDVVRFLDWHGZLWKWKHXVHRIDGGLWLRQDOXWHURWRQLFGUXJV


                                                             
                                                                                                     FDA 0758
Reference ID: 3847695
                        Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 51 of 84
          


          
              (b) (6)
                 DOVRHYDOXDWHG)$(56FDVHVRIXWHULQHUXSWXUHE\WULPHVWHU7KLUW\WZRRIWKHFDVHVRI
          XWHULQHUXSWXUHLGHQWLILHGGXULQJWKHUGWULPHVWHUQRWHGYDJLQDOPLVRSURVWROXVH(OHYHQRIWKH
          FDVHVLQWKHUGWULPHVWHUDOVRGRFXPHQWHGWKHXVHRIPLVRSURVWROIRUWKHLQGXFWLRQRIODERU
          FHUYLFDOULSHQLQJRUERWKLQZRPHQWKDWKDGDWOHDVWRQHSUHYLRXVFVHFWLRQ7KLVLVDQ
          LPSRUWDQWREVHUYDWLRQEHFDXVHERWKWKHFXUUHQWPLVRSURVWROODEHOLQJDQGWKH$&2*3UDFWLFH
          %XOOHWLQIRUWKH,QGXFWLRQRI/DERUUHFRPPHQGWKHDYRLGDQFHRIPLVRSURVWROLQWKHUGWULPHVWHU
          RISUHJQDQF\LQZRPHQZLWKDSULRUFVHFWLRQRUKLVWRU\RIDPDMRUXWHULQHVXUJHU\DVWKHVH
          ZRPHQDUHEHOLHYHGWREHDWLQFUHDVHGULVNIRUXWHULQHUXSWXUH
          
          7KHPDMRULW\RIWKH)$(56FDVHVHLWKHURFFXUUHGLQWKHUGWULPHVWHURISUHJQDQF\ 
           RUGLGQRWUHSRUWJHVWDWLRQDODJH  ,QWKHFDVHVZKHUHWKHJHVWDWLRQDODJH
          ZDVQRWUHSRUWHGLWLVOLNHO\WKDWPRVWRIWKHVHFDVHVRFFXUUHGGXULQJWKHQGRUUGWULPHVWHUDV
          RIWKHVHFDVHVQRWHGLQGXFWLRQRIODERUDVWKHUHDVRQIRUPLVRSURVWROXVH7ZRRIWKHFDVHV
             UHSRUWHGXWHULQHUXSWXUHZLWKLQWKHILUVWZHHNVRISUHJQDQF\KRZHYHULIWKHFDVHV
          ZLWKRXWJHVWDWLRQDJHDUHQRWLQFOXGHGDVQGRUUGWULPHVWHUH[SRVXUHVGHVSLWHWKHQRWHG
          LQGLFDWLRQRIODERULQGXFWLRQWKHSHUFHQWDJHLQFUHDVHVWRDSSUR[LPDWHO\ RXWRIFDVHV
          ZKHUHWKHJHVWDWLRQDJHLVSURYLGHG 5HJDUGOHVVRIWKHDSSURDFKXWHULQHUXSWXUHDVVRFLDWHGZLWK
          WKHXVHRIPLIHSULVWRQHDORQHPLVRSURVWRODORQHRUERWKLVOLNHO\DUDUHHYHQWHVSHFLDOO\LQWKH
          VWWULPHVWHURISUHJQDQF\
          
          7ZRFDVHVRIXWHULQHUXSWXUHZHUHUHSRUWHGZLWKLQWKHILUVWZHHNVRISUHJQDQF\,QERWK
          FDVHVPLVRSURVWRODORQHZDVXWLOL]HGIRUWHUPLQDWLRQRISUHJQDQF\7KHILUVWFDVHDVGHVFULEHG
          LQ6HFWLRQSURYLGHGPLQLPDOLQIRUPDWLRQRWKHUWKDQGRFXPHQWDWLRQRIDZHHNJHVWDWLRQ
          DQGDQXOWUDVRXQGQRWLQJ³DQLPSRUWDQWXWHULQHVHSDUDWLRQ´GXULQJDQXQVSHFLILHGWLPHDIWHU
          PLVRSURVWRODGPLQLVWUDWLRQ7KHGRVHDQGURXWHRIPLVRSURVWROLQDGGLWLRQWRDQ\UHOHYDQW
          LQIRUPDWLRQUHJDUGLQJWKHSUHJQDQWIHPDOH VXFKDVDJHJUDYLGDDQGPHGLFDOKLVWRU\ ZDVQRW
          SURYLGHG7KHUHPDLQLQJFDVHZDVDSXEOLVKHGFDVHUHSRUWLQZKLFKXWHULQHUXSWXUHZDV
          GRFXPHQWHGDVRFFXUULQJDSSUR[LPDWHO\KRXUVDIWHUPFJRIPLVRSURVWROZDV
          DGPLQLVWHUHGYDJLQDOO\IRUFHUYLFDOSUHSDUDWLRQSULRUWRVXUJLFDOWHUPLQDWLRQRISUHJQDQF\7KH
          SDWLHQWZDVQRWHGWREHZHHNVDQGGD\VSUHJQDQWKDGDKLVWRU\RIDSULRUFVHFWLRQDQGZDV
          RIDGYDQFHGPDWHUQDODJH

          5         CONCLUSION

          ,QFRQFOXVLRQDUHYLHZRIWKH)$(56FDVHVGLGLGHQWLI\FDVHVRIXWHULQHUXSWXUHZLWKWKHXVHRI
          PLVRSURVWRODORQHDQGZLWKWKHXVHRIPLIHSULVWRQHLQFRPELQDWLRQZLWKPLVRSURVWRO1RFDVHV
          RIXWHULQHUXSWXUHZHUHUHSRUWHGZLWKPLIHSULVWRQHDORQH:KLOHWZRFDVHVRIXWHULQHUXSWXUH
          ZLWKPLVRSURVWROIRUWKHWHUPLQDWLRQRISUHJQDQF\ZHUHUHSRUWHGLQWKHZHHNVJHVWDWLRQ
          JURXSWKHYDVWPDMRULW\RIWKHFDVHVGRFXPHQWHGWKHRFFXUUHQFHRIXWHULQHUXSWXUHLQWKHUG
          WULPHVWHURISUHJQDQF\ZLWKYDJLQDOPLVRSURVWROXVHDORQHIRUWKHLQGXFWLRQRIODERU
          
          
          
          
          



                                                           
                                                                                                    FDA 0759
Reference ID: 3847695
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 52 of 84
          


          6    REFERENCES
          
            .LOSDWULFN&&2UHMXHOD)-$SSURDFKWRDEGRPLQDOSDLQDQGWKHDFXWHDEGRPHQLQSUHJQDQW
                DQGSRVWSDUWXPZRPHQ,Q8S7R'DWH5DPLQ60:HLVHU0 (G 8S7R'DWH:DOWKDP
                0$ $FFHVVHG2FWREHU 
          
                6PLWK-):D[-55XSWXUHRIWKHXQVFDUUHGXWHUXV,Q8S7R'DWH/RFNZRRG&- (G 
                8S7R'DWH:DOWKDP0$ $FFHVVHG2FWREHU 
          
            2ILU.6KHLQHU(/HY\$.DW]00D]RU08WHULQHUXSWXUHGLIIHUHQFHVEHWZHHQDVFDUUHG
                DQGDQXQVFDUUHGXWHUXV$P-2EVWHW*\QHFRO$XJ  
          
             6PLWK-*0HUW]+/0HUULOO'&,GHQWLI\LQJULVNIDFWRUVIRUXWHULQHUXSWXUH&OLQ3HULQDWRO
                0DU  
          
            7KH$PHULFDQ&ROOHJHRI2EVWHWULFLDQVDQG*\QHFRORJLVWV $&2* 3UDFWLFH%XOOHWLQ1R
                0DQDJHPHQWRI6WLOOELUWK2EVWHW*\QHFRO0DU  
          
            7KH$PHULFDQ&ROOHJHRI2EVWHWULFLDQVDQG*\QHFRORJLVWV $&2* DQGWKH6RFLHW\IRU
                0DWHUQDO)HWDO0HGLFLQH 60)0 &RPPLWWHH2SLQLRQ1R0HWKRGIRU(VWLPDWLQJ'XH
                'DWH2EVWHW*\QHFRO2FW  
          
            0LIHSUH[ PLIHSULVWRQH >3DFNDJH,QVHUW@1HZ<RUN1<'DQFR/DERUDWRULHV//&$SULO
                
          
            &\WRWHF PLVRSURVWRO >3DFNDJH,QVHUW@1HZ<RUN1<*'6HDUOH//&1RYHPEHU
          
                 7KRPDV$-RSK\50DVNKDU$7KRPDV5.8WHULQHUXSWXUHLQDSULPLJUDYLGDZLWK
                PLVRSURVWROXVHGIRULQGXFWLRQRIODERXU%-2*)HE  
          
               (]HJZXL+88WHULQHUXSWXUHLQDSULPLJUDYLGDZKHQPLVRSURVWROZDVXVHGIRULQGXFWLRQRI
                ODERXUDQGVXEVHTXHQWVXFFHVVIXOSUHJQDQF\RXWFRPH-2EVWHW*\QDHFRO
                )HE  
          
              &\WRWHF PLVRSURVWRO >3DFNDJH,QVHUW@1HZ<RUN1<*'6HDUOH//&$SULO
          
              -ZDUDK(*UHHQKDOI-25XSWXUHRIWKHXWHUXVDIWHUPLFURJUDPVPLVRSURVWROJLYHQ
                YDJLQDOO\IRUWHUPLQDWLRQRISUHJQDQF\%-2*-XQ  
          
              7KH$PHULFDQ&ROOHJHRI2EVWHWULFLDQVDQG*\QHFRORJLVWV $&2* 3UDFWLFH%XOOHWLQ1R
                ,QGXFWLRQRI/DERU2EVWHW*\QHFRO$XJ 3W 

          7    APPENDICES

          




                                                           
                                                                                                   FDA 0760
Reference ID: 3847695
                 Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 53 of 84
          



          7.1   APPENDIX A. FDA ADVERSE EVENT REPORTING SYSTEM (FAERS)


          FDA Adverse Event Reporting System (FAERS)

          7KH)'$$GYHUVH(YHQW5HSRUWLQJ6\VWHP )$(56 LVDGDWDEDVHWKDWFRQWDLQVLQIRUPDWLRQRQ
          DGYHUVHHYHQWDQGPHGLFDWLRQHUURUUHSRUWVVXEPLWWHGWR)'$7KHGDWDEDVHLVGHVLJQHGWR
          VXSSRUWWKH)'$ VSRVWPDUNHWLQJVDIHW\VXUYHLOODQFHSURJUDPIRUGUXJDQGWKHUDSHXWLFELRORJLF
          SURGXFWV7KHLQIRUPDWLFVWUXFWXUHRIWKHGDWDEDVHDGKHUHVWRWKHLQWHUQDWLRQDOVDIHW\UHSRUWLQJ
          JXLGDQFHLVVXHGE\WKH,QWHUQDWLRQDO&RQIHUHQFHRQ+DUPRQLVDWLRQ$GYHUVHHYHQWVDQG
          PHGLFDWLRQHUURUVDUHFRGHGWRWHUPVLQWKH0HGLFDO'LFWLRQDU\IRU5HJXODWRU\$FWLYLWLHV
            0HG'5$ WHUPLQRORJ\7KHVXVSHFWSURGXFWVDUHFRGHGWRYDOLGWUDGHQDPHVRUDFWLYH
          LQJUHGLHQWVLQWKH)$(563URGXFW'LFWLRQDU\ )3' 
          
          )$(56GDWDKDYHOLPLWDWLRQV)LUVWWKHUHLVQRFHUWDLQW\WKDWWKHUHSRUWHGHYHQWZDVDFWXDOO\GXH
          WRWKHSURGXFW)'$GRHVQRWUHTXLUHWKDWDFDXVDOUHODWLRQVKLSEHWZHHQDSURGXFWDQGHYHQWEH
          SURYHQDQGUHSRUWVGRQRWDOZD\VFRQWDLQHQRXJKGHWDLOWRSURSHUO\HYDOXDWHDQHYHQW)XUWKHU
          )'$GRHVQRWUHFHLYHUHSRUWVIRUHYHU\DGYHUVHHYHQWRUPHGLFDWLRQHUURUWKDWRFFXUVZLWKD
          SURGXFW0DQ\IDFWRUVFDQLQIOXHQFHZKHWKHURUQRWDQHYHQWZLOOEHUHSRUWHGVXFKDVWKHWLPHD
          SURGXFWKDVEHHQPDUNHWHGDQGSXEOLFLW\DERXWDQHYHQW7KHUHIRUH)$(56GDWDFDQQRWEHXVHG
          WRFDOFXODWHWKHLQFLGHQFHRIDQDGYHUVHHYHQWRUPHGLFDWLRQHUURULQWKH86SRSXODWLRQ
          
          
          
          
          
          
          
          
          
          
          
          




                                                          
                                                                                                  FDA 0761
Reference ID: 3847695
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 54 of 84




                                                                    FDA 0762
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 55 of 84




                                                                    FDA 0763
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 56 of 84




                                                                    FDA 0764
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 57 of 84




                                                                    FDA 0765
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 58 of 84




                                                                    FDA 0766
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 59 of 84




                                                                    FDA 0767
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 60 of 84




                                                                    FDA 0768
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 61 of 84




                                                                    FDA 0769
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 62 of 84




                                                                    FDA 0770
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 63 of 84




                                                                    FDA 0771
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 64 of 84




                                                                    FDA 0772
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 65 of 84




                                                                    FDA 0773
                      Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 66 of 84
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
                              (b) (6)


     11/16/2015

                  (b) (6)


     11/16/2015

                            (b) (6)


     11/17/2015




                                                                                             FDA 0774
Reference ID: 3847695
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 67 of 84




                                                             FDA 0775
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 68 of 84




                                                             FDA 0776
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 69 of 84




                                                             FDA 0777
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 70 of 84




                                                             FDA 0778
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 71 of 84




                                                             FDA 0779
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 72 of 84




                                                             FDA 0780
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 73 of 84




                                                             FDA 0781
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 74 of 84




                                                             FDA 0782
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 75 of 84




                                                             FDA 0783
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 76 of 84




                                                             FDA 0784
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 77 of 84




                                                             FDA 0785
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 78 of 84




                                                             FDA 0786
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 79 of 84




                                                             FDA 0787
                  Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 80 of 84




              CLINICAL                                                          Not Applicable
                                                                                FILE
                                                                                REFUSE TO FILE

              Comments:                                                         Review issues for 74-day letter

              !   Clinical study site(s) inspections(s) needed?                 YES
                                                                                NO
                  If no, explain: literature review


              !   Advisory Committee Meeting needed?                            YES
                                                                             Date if known:
              Comments:                                                         NO
                                                                                To be determined

              If no, for an NME NDA or original BLA, include the             Reason:
              reason. For example:
                        o this drug/biologic is not the first in its class
                        o the clinical study design was acceptable
                        o the application did not raise significant safety
                            or efficacy issues
                        o the application did not raise significant public
                            health questions on the role of the
                            drug/biologic in the diagnosis, cure,
                            mitigation, treatment or prevention of a
                            disease

              !   If the application is affected by the AIP, has the            Not Applicable
                  division made a recommendation regarding whether              YES
                  or not an exception to the AIP should be granted to           NO
                  permit review based on medical necessity or public
                  health significance?

                  Comments:

              CONTROLLED SUBSTANCE STAFF                                        Not Applicable
              ! Abuse Liability/Potential                                       FILE
                                                                                REFUSE TO FILE

              Comments:                                                         Review issues for 74-day letter

              CLINICAL MICROBIOLOGY                                             Not Applicable
                                                                                FILE
                                                                                REFUSE TO FILE

              Comments:                                                         Review issues for 74-day letter




              Version: 6/15/2015                                                                                  14

                                                                                                         FDA 0788
Reference ID: 3790625
                  Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 81 of 84




              CLINICAL PHARMACOLOGY                                    Not Applicable
                                                                       FILE
                                                                       REFUSE TO FILE

              Comments:                                                Review issues for 74-day letter
              ! Clinical pharmacology study site(s) inspections(s)     YES
                needed?                                                NO

              BIOSTATISTICS                                            Not Applicable
                                                                       FILE
                                                                       REFUSE TO FILE

                                                                       Review issues for 74-day letter
              Comments:

              NONCLINICAL                                              Not Applicable
              (PHARMACOLOGY/TOXICOLOGY)                                FILE
                                                                       REFUSE TO FILE

                                                                       Review issues for 74-day letter
              Comments:

              PRODUCT QUALITY (CMC)                                    Not Applicable
                                                                       FILE
                                                                       REFUSE TO FILE

              Comments:                                                Review issues for 74-day letter

              New Molecular Entity (NDAs only)

              !   Is the product an NME?                               YES
                                                                       NO

              Environmental Assessment

              !   Categorical exclusion for environmental assessment   YES
                  (EA) requested?                                      NO

                  If no, was a complete EA submitted?                  YES
                                                                       NO
              Comments:

              Facility Inspection                                      Not Applicable

              !   Establishment(s) ready for inspection?               YES
                                                                       NO

              Comments:



              Version: 6/15/2015                                                                         15

                                                                                                FDA 0789
Reference ID: 3790625
                  Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 82 of 84



              Facility/Microbiology Review (BLAs only)                     Not Applicable
                                                                           FILE
                                                                           REFUSE TO FILE

              Comments:                                                    Review issues for 74-day letter

              CMC Labeling Review (BLAs only)


              Comments:                                                    Review issues for 74-day letter


              APPLICATIONS IN THE PROGRAM (PDUFA V)                        N/A
              (NME NDAs/Original BLAs)

              !   Were there agreements made at the application’s          YES
                  pre-submission meeting (and documented in the            NO
                  minutes) regarding certain late submission
                  components that could be submitted within 30 days
                  after receipt of the original application?

              !   If so, were the late submission components all           YES
                  submitted within 30 days?                                NO


              !   What late submission components, if any, arrived
                  after 30 days?




              !   Was the application otherwise complete upon              YES
                  submission, including those applications where there     NO
                  were no agreements regarding late submission
                  components?


              !   Is a comprehensive and readily located list of all       YES
                  clinical sites included or referenced in the             NO
                  application?

              !   Is a comprehensive and readily located list of all       YES
                  manufacturing facilities included or referenced in the   NO
                  application?




              Version: 6/15/2015                                                                             16

                                                                                                    FDA 0790
Reference ID: 3790625
Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 83 of 84




                                                             FDA 0791
                    Case 8:20-cv-01320-TDC Document 62-9 Filed 06/10/20 Page 84 of 84
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
                                (b) (6)


     07/10/2015




                                                                                             FDA 0792
Reference ID: 3790625
